                   Case 2:20-cv-00820-JCC Document 8 Filed 06/22/20 Page 1 of 1
Appeal Status/Deficiency (apedef.jsp)(05/2012)
                                        UNITED STATES BANKRUPTCY COURT
                                             Western District of Washington

In Re:
                                                                           Case No.: 18−13383−CMA
Jack Carlton Cramer, Jr                                                    Chapter: 7
                                                                           USDC Number: 20−cv−00821 JCC
Debtor(s).                                                                 BAP Number: 20−1123
                                                                           Internal Appeal Number: 20−S005

                             NOTICE OF APPEAL STATUS/NOTICE OF DEFICIENCY


TO: USDC

Appeal documents due date: June 19, 2020.

The US Bankruptcy Court for the Western District of Washington is unable to certify that the record is complete for
the purposes of appeal for the reasons listed below:

   Filing Fee not paid.
   Appellant Designation of Record not filed.
   Appellant Statement of Issues not filed.
   Requested Transcript not filed:
       Reporter Name: Shari Wheeler
       Transcript Due Date: 07/06/2020
       Judge: Christopher M Alston
       Transcript date(s): 4/24/2020, 5/28/2020
       New deadline granted to Reporter :
   Other: Consolidated appeals. USDC Appeal No: 20−cv−00821 JCC consolidated with USDC Appeal No:
20−cv−00820 JCC.

Deputy Clerk Processing this Appeal:
     Name and Phone: Renato Cacho, 206−370−5262
     US Bankruptcy Court
     Western District of Washington
     District No: 0981, Office No: 2

DATED: June 22, 2020


                                                          Mark L. Hatcher
                                                          Clerk, U.S. Bankruptcy Court




         Case 18-13383-CMA              Doc 192   Filed 06/22/20    Ent. 06/22/20 09:09:06        Pg. 1 of 1
